The arguments and amendments submitted 07/28/2022 have been considered.  In light of amendments made, all prior claim objections are hereby withdrawn.  The merits of the claims are addressed below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 16, line 6, “non-solidifed” should read “non-solidified”.
In claim 16, line 5, “after the selectively sintering the first material selectively” should read “after the selectively sintering portions of the layer of the first material” for improved consistency and clarity.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Patent 6,405,095) in view of Esrom (US Patent 5,207,955).
Regarding claim 1, Jang teaches a method for selective material deposition (abstract), the method comprising: 
depositing a layer of a first material (“moving the deposition sub-system and the work surface relative to each other in a direction parallel to the X-Y plane to form a first layer of the deposition materials on the work surface” per col. 6, lines 38-41; and “Droplets are dispensed through an orifice to deposit onto predetermined regions of a surface upon which a layer is being built” per col. 8, lines 24-26; see also step in Fig. 5 of “Deposit liquid & weld pool compositions to form a layer”) on a substrate (col. 6, lines 11-20 and col. 18, lines 32-46 wherein the first material may be a polymer per col. 13, lines 56-59 and col. 14, lines 5-9); 
followed by selectively solidifying portions of the layer of the first material in a first solidified pattern (use of a focused heat source that is a laser beam per col. 5, lines 53-55 and col. 6, line 3 wherein “The stage is controlled to move relative to the heat source to trace out the geometry of a bulky portion of a first layer for the desired object. The "scanning" of this pool (heat source-powder interaction zone) leaves behind a strand of molten material which substantially solidifies immediately after the material moves out of the heat-affected zone” per col. 5, line 58-64 is a step of selectively solidifying portions of the layer in a pattern of the geometry including strands) by one or more energy beams (col. 18, line 46-47 using laser beam of col. 6, line 3).
Jang does not explicitly teach selectively propelling, after the selectively solidifying portions of the layer of the first material selectively in the first solidified pattern, non-solidified material away from the substrate by entirely exposing the layer of the first material on the substrate to a photonic exposure of the entire substrate that is controlled in timing, energy and intensity to leave a solidified first pattern of the first material.
However, Jang teaches that is known in the prior art to remove, after the solidifying portions of the layer of the first material selectively in the first solidified pattern, non-solidified material away from the substrate (col. 2, lines 28-38; see also mechanical layer removal processes of col. 4, lines 11-16).
Esrom teaches a process for polymer material structuring or removal (col. 1, lines 48-51 and lines 62-68) wherein entirely exposing the layer of the first material on the substrate to a photonic exposure (“With this lamp, the entire substrate can be irradiated” per col. 1, lines 56-57 and col. 4, lines 16-17) that is controlled in timing (eg. col. 2, lines 19-22), energy (col. 2, lines 62-64) and intensity (col. 3, lines 46-49) is used to selectively propel material away from a substrate (eg. as shown in Figs. 1-2 as selective removal of material 1S from substrate 1; see also col. 1, lines 66-68 wherein partially structuring is a type of selective propelling).
Esrom teaches that this process is easy and cost-effective (col. 1, lines 34-39) and may be used for complete or partial removal of the layer of material (col. 1, lines 56-67).
The courts have held that applying a known technique to improve similar methods in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, the courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, in view of Esrom’s teachings and/or KSR rationale C and/or KSR rational A, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jang’s method to include a step of propelling, after the solidifying the first material selectively in the first solidified pattern, non-solidified material away from the substrate by entirely exposing the layer of the first material on the substrate to a photonic exposure that is controlled in timing, energy and intensity as taught by Esrom to predictably leave a solidified first pattern of the first material.  One of ordinary skill in the art would have been motivated to use Esrom’s step to obtain fast, easy, and cost-effective material removal (as taught by Esrom in col. 1, lines 34-39) of all of the unwanted non-solidified material in a single step (as taught by Esrom in col. 1, lines 56-67), and in a manner not requiring the use of mechanical removal processes such as those referenced in col. 4, lines 11-16 of Jang, which are slow, and require additional equipment, labor, and handling of the object being formed.
Regarding claim 6, Jang teaches the first solidified pattern comprises an edge having notches (step-features of Fig. 6 are an edge having notches) for averaging a force exerted on the edge during propelling non-solidified material away from the substrate (implicit result from the combination of Jang and Esrom).  
Regarding claim 7, Jang teaches the first solidified pattern comprises edge parts and core parts (col.6, lines 28-32 and Fig. 6), wherein the edge parts are exposed to the one or more energy beams longer than the core parts of a desired solidified pattern to strengthen the first solidified pattern at the edge parts (this feature is an manner of operation (implicitly occurs since the edge parts are exposed to the beam while the core parts are buried underneath overlying layers).  
Regarding claim 8, Jang teaches that final sintering is known in the prior art (col. 9. lines 1-3) and can be used to further unify deposited materials (Fig. 5 near bottom left) thus rendering obvious sintering the first solidified pattern after removing, during the propelling, the non-solidified material to predictably obtain a stronger, more durable finished part.  
Regarding claim 11, Jang teaches the first material is deposited in bulk (col. 5, lines 58-60).  
Regarding claim 12, Jang teaches the first material is deposited selectively using a non-contact deposition technique (droplet ejection of col. 6, lines 11-15 is implicitly non-contact).  
Regarding claim 13, Jang teaches during the depositing, deposition of the layer of the first material is by droplet deposition (col. 6, lines 11-15; col. 6, lines 38-41; and col. 8, lines 24-26).  
Regarding claim 15, Jang teaches the one or more energy beams are directed to the substrate by one or more movable mirror (134 in Fig. 3b).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Esrom, as applied to claim 1 above, further in view of Grigoropoulos (US PG Pub 2009/0130427).
Regarding claim 9, Jang and Esrom do not teach these features.
However, Grigoropoulos teaches methods for optical material removal wherein a flash optical source providing multiple energy pulses are used (para. 0067).
In view of Grigoropoulos’ teachings it would have been obvious to one of ordinary skill in the art to perform the exposure using multiple energy pulses to reduce the duration of the energy exposure to predictably prevent unintended damage of the first solidified pattern or underlying substrate.
Regarding claim 10, Jang, Esrom, and Grigoropoulos do not explicitly teach this feature.
However, Grigoropoulos teaches that the flash energy density is chosen to provide the result of material propelling (claim 1).
“[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.
In view of Grigoropoulos’ teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to modify the method of Jang as modified by Esrom to utilize a flash system to create the photonic exposure with optimization of the flash energy density to provide the desired result of material propelling for the particular polymer material being patterned.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Esrom, as applied to claim 1 above, further in view of Dixon (WO 2013/024280, previously made of record on an IDS).
Regarding claim 14, Jang and Esrom do not explicitly teach this feature.
However, Dixon teaches that a laser with a wavelength of 1064 nm, thus falling within the claimed range, can be used for solidifying (pg. 14, lines 25-27 and pg. 16, lines 32-33).
Thus, in view of Dixon’s teachings, it would have been obvious to utilize a laser with this wavelength for the solidifying energy beam in Jang’s method to predictably obtain suitable means for solidifying.
Allowable Subject Matter
As indicated in the prior Office action, claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Claims 2-5 are allowable over the prior art in accordance with the indication of allowable subject matter in Section 28 of the previous Office action.
Claim 16 would be allowable if the objections for this claim are overcome.
Regarding claim 16, the prior art of record does not teach, suggest, or render obvious a method for selective material deposition, the method comprising: depositing a layer of a first material on a substrate; selectively sintering, after the depositing the layer, portions of the layer of the first material in a first solidified pattern by one or more energy beams; selectively propelling, after the selectively sintering portions of the layer of the first material in the first solidified pattern, non-solidifed material away from the substrate by a photonic exposure exposing the entire deposited layer of the first material on the substrate, controlled in timing, energy and intensity to leave a solidified first pattern of the first material.
The closest prior art or record to claim 16 is Khoshnevis (US PG Pub 2004/0018107).  Khosnevis teaches a method of selectively inhibing sintering via a sinter-inhibiting material or concentrated heat source, but does not teach or render obvious the features listed above for claim 16.
Response to Arguments
Regarding claim 1, Applicant's arguments filed 07/28/2022 have been fully considered, but are unpersuasive because they are primarily drawn toward the claims as amended with the new feature of selectively propelling non-solidified material and have been addressed in the rejections above and also for the reasons set forth below.
Regarding claim 1, Applicant presents an argument contending that Jang does not teach selectively solidifying portions of the layer of the first material.
	However, this argument is not persuasive because it fails to consider the entirety of Jang’s teachings and especially the sections cited in the rejection above involving scanning of a focused heat source beam over the deposited material in a pattern involving the geometry of the object and strands.
Regarding claim 1, Applicant presents an argument contending that Esrom does not teach the claimed step of propelling non-solidified material by entirely exposing the layer of the first material on the substrate to a photonic exposure.
	However, this argument is not persuasive for the following reasons. First, it fails to consider the entirety of Esrom’s teachings and especially the sections cited in the rejection above that the entire substrate can be irradiated.  Secondly, it is noted that no special definitions have been given in the disclosure for the term “propelling”.  Thus, in the absence of any special definitions, claims must be “given their broadest reasonable interpretation consistent with the specification” and therefore a prior art reference does not need to satisfy an ipsissimis verbis test.  See MPEP § 2111 and In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) for further details.  Therefore, under the broadest reasonable interpretation of claim 1, Esrom’s material removal is a type of propelling of material away from where it originally existed, as shown by comparing layer 1s in Figs. 1 and 2.
 Regarding claim 1, Applicant presents an argument contending that neither Jang nor Esrom describe a particularized problem with either of their methods that would provide motivation to combine or modify their approaches.
	However, this argument is not persuasive for the following reasons.  First, a description of a particularized problem by the references themselves is not the only valid type of motivation for a 103 rejection.  In the instant case, one of ordinary skill in the material deposition and forming arts would have recognized that the benefits taught by Esrom would be applicable to and advantageous for Jang’s process, as described in the rejection above and supported by KSR rationales C and A.  Furthermore, the expectation of some advantage is the strongest rationale for combining references (see MPEP 2144.II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745